Exhibit 10.2

July 17, 2012

Ric Cote

1901 Rosecrest Drive

Oakland, CA 94602

Re:    Letter Agreement And Release Of Claims

Dear Mr. Cote:

This Letter Agreement and Release of Claims (“Agreement”) summarizes the
understanding and agreement we have reached concerning your separation and
transition from your employment at Conceptus, Inc. (“the Company”).
Specifically, we have agreed as follows:

1. Departure from the Company. Your employment with the Company terminated as of
July 2, 2012 (“The Separation Date”). You agree you have received your final
paycheck, reflecting all earned wages, including accrued but unpaid PTO, less
customary employee withholdings.

2. Separation Payment. Assuming you sign and do not revoke this Agreement, which
includes a full release of claims, and assuming you otherwise comply with all
terms of this Agreement, including but not limited to, the non-solicitation
provisions set forth in paragraph 7 of this Agreement, as well as the consulting
as described below, the Company agrees to provide you:

 

  a. Severance payment in the gross amount of $319,000, paid to you in twelve
monthly installments of $26,583.33 each, less customary withholdings. The first
such monthly installment payment will be paid eight days after your execution of
this Agreement, or on July 31, 2012, whichever is later, and the twelfth and
final installment will be paid before July 31, 2013; and

 

  b. A bonus payment of up to fifty percent (50%) of your 2012 target bonus,
contingent upon the Company hitting funding thresholds for both revenue and
aEBITDA. Sixty percent (60%) of this potential bonus will be driven by Company
sales achievement and forty percent (40%) will be driven by company aEBITDA,
with terms and pro rata funding thresholds as described in Section V of the 2012
Management Incentive Plan. As such, in the event the minimum threshold of 95% is
met for both revenue and aEBITDA, the bonus payout will be $47,910. In the event
both revenue and aEBITDA meet 98 % of the targets identified in Section V, the
bonus payout will be $76,656. In the event both revenue and aEBITDA meet or
surpass 100% of the targets identified in Section V, the bonus payout will be
$95,820. No overachievement bonus is available, and personal MBOs will not be
part of the calculation for this bonus payout. In the event the minimum funding
thresholds are met such that a bonus is triggered under this section, the
payment will be made when the Company’s 2012 annual bonuses are paid, but no
later than March 15, 2013. In the event of a Change in Control resulting in
acceleration of the date in which other Conceptus executives receive their
respective 2012 target bonuses, your bonus payment, if any, will likewise be
subject to such acceleration.



--------------------------------------------------------------------------------

  c. Reimbursement for up to $5,000 for outplacement services provided by a
third party outplacement consulting company to the extent such services are
obtained within twelve months from the date of this letter. The Company will
provide such reimbursement within ten business days upon receipt of proof of
payment for such services.

You agree to make yourself available in the next sixty (60) days for up to ten
(10) hours per week of general consultation to the Chief Executive Officer and
the Commercial organization. Such consultation would not change the status of
your employment with the Company, nor will it cause any unvested equity at the
date of your termination to become vested. You acknowledge that all
consideration for any such consultation is set forth exclusively in this
paragraph and you are not entitled to any additional compensation. The Company
shall reimburse you for any ordinary and reasonable expenses incurred by you as
a result of such consultation. Such consultation will not require travel,
entertaining or equipment purchases.

3. Company Benefits. Assuming you sign and do not revoke this Agreement, which
includes a full release of claims, and assuming you otherwise comply with the
terms of this Agreement, the Company agrees to maintain your current your
medical, dental and vision benefits through July 31, 2012, and will reimburse
your medical, dental and vision insurance COBRA coverage from August 1, 2012
through June 30, 2013. Beginning July 1, 2013, you may continue receiving such
benefits pursuant to the terms of COBRA, should you so elect, but at your own
expense.

4. Stock. Details on amounts of vested shares and shares exercisable underlying
your equity awards as of the Separation Date are set forth on the Personnel
Option Status chart attached hereto as Exhibit 1. You will have until
December 31, 2012 to exercise all options and stock appreciation rights that
have vested as of July 2, 2012. Your unvested stock options, restricted stock
units and stock appreciation rights terminated on July 2, 2012. All stock grants
and stock purchases through the Company ESPP can be accessed through your online
eTrade account.

5. Unemployment Benefits. The Company will not take any steps to contest any
claim for unemployment insurance benefits should you elect to pursue such
benefits.

6. Return of Company Property and Payment of American Express Card. You agree
that on or before the Separation Date, you will return to the Company all
Company documents (and all copies thereof) which you used or had access to
during your employment with the Company, including, but not limited to, Company
files, notes, drawings, records, business plans and forecasts, financial
information, specifications, and computer-recorded information. In addition,
this confirms that, subject to the specific exceptions set forth herein, you
will have returned to the Company all tangible property or equipment, including
such things as company car, gas card, credit cards, entry cards, identification
badges, and any other items that are the property of the Company. The parties
hereto agree that you will retain the laptop computer, iPad and mobile telephone
that are currently in your possession, and that you are free to maintain your
mobile telephone number. You understand and acknowledge that the American
Express Card issued to you has been canceled and that you are responsible for
payment of the outstanding balance of $3,147. You agree to provide proof of
payment of that balance prior to receipt of the first installment payment under
this Agreement.



--------------------------------------------------------------------------------

7. Continuing Obligations Regarding Company Proprietary Information. You
understand and agree that despite your departure from the Company effective on
the Separation Date, certain obligations set forth in the Conceptus Proprietary
Information and Inventions Agreement that you signed on April 15, 2004 (a copy
of which is attached hereto as Exhibit 2) are continuing and survive the
termination of your employment with the Company. Included among such obligations
is your agreement to protect and preserve, and not use or disclose to any third
parties, trade secrets or other sensitive, proprietary information of the
Company. Also included among such obligations is your agreement to refrain from
encouraging or soliciting any employee or consultant of the Company to leave the
Company for any reason. You understand that this non-solicitation provision
remains in effect during your employment and for the year following your
employment, that is, from July 2, 2012 through July 2, 2013.

8. No Legal Actions. You agree that you have not filed, nor will you file in the
future, any claim, charge or lawsuit against any of the Releasees, as defined in
paragraph 9 below, relating to your employment with the Company, the termination
thereof, or any other matter or event occurring up to the date this Agreement is
signed by you. Similarly, the Company agrees that it has not filed, nor will
file in the future, any claim, charge or lawsuit against you relating to your
employment with the Company, the termination thereof or any other matter or
event occurring up to the date this Agreement is signed by you.

9. Release of Claims. In exchange for the special accommodations and
considerations set forth in this Release, including, but not limited to, the
severance payment and benefits continuation described in paragraphs 2, 3 and 4
above, to which you would not otherwise be entitled – you agree, on behalf of
your spouse, heirs and assigns, to release the Company, and all of the Company’s
current and former officers, directors, shareholders, employees, investors,
affiliates, agents, attorneys and representatives (“Releasees”), from any and
all claims, demands, actions or liabilities, including claims for wrongful
termination, breach of contract, violation of state and/or federal
discrimination statutes, including the Age Discrimination in Employment Act, the
Americans With Disabilities Act, the Workers’ Adjustment and Retraining
Notification Act, Title VII of the Civil Rights Act of 1964, as amended, the
Older Workers’ Benefit Protection Act, the Family Medical Leave Act, as well as
any analogous or similar state statutes, and any other claims whatsoever based
on contract, implied contract, tort, or under any other federal, state or local
statute, regulation or ordinance, which might exist with respect to your
employment with the Company, the termination thereof, or any other matter or
event occurring up to the date of this Release. This release extends to any and
all claims for alleged unpaid wages, benefits, salary, vacation pay, sick pay,
paid time-off, bonuses, commissions or compensation of any kind. This release
also extends to any and all claims for attorneys’ fees, interest, costs, and/or
penalties of any kind. What this means is that you agree and acknowledge that
you have not filed a claim, action or lawsuit against any of the Releasees, nor
will you file a claim, action or lawsuit against any of the Releasees at any
time in the future, which relates in any way to your employment with the
Company, the termination thereof, or any other matter or event occurring up to
the date this Agreement is signed by you; provided, however, that this release
does not extend to claims which cannot be waived or released as a matter of law.

Similarly, the Company agrees to release you from any and all claims, demands,
actions or liabilities which might exist with respect to the employment
relationship between you and the Company, the termination of your employment or
any other matter or event occurring up to the date this Agreement is signed by
you. This means that the Company will not bring any action against you which
relates to any employment-related matters or events occurring up to the date
this Agreement is signed by you.



--------------------------------------------------------------------------------

10. Waiver Of Section 1542. The parties to this Agreement understand that as
part of the consideration for the promises described in this Agreement, each
party waives the provisions of Section 1542 of the California Civil Code, which
reads as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

It is understood that all rights and benefits afforded by Section 1542 are
specifically waived.

11. Confidentiality. Subject to any disclosure requirements under federal law,
the provisions of this Agreement will be held in strictest confidence by you and
the Company and will not be publicized or disclosed in any manner whatsoever;
provided, however, that: (a) you may disclose this Agreement to your immediate
family; (b) the parties may disclose this Agreement in confidence to their
respective attorneys, accountants, auditors, tax preparers, and financial
advisors; (c) the Company may disclose this Agreement as necessary to fulfill
standard or legally required corporate reporting or disclosure requirements; and
(d) the parties may disclose this Agreement insofar as such disclosure may be
necessary to enforce its terms or as otherwise required by law. In particular,
and without limitation, you agree not to disclose the terms of this Agreement to
any current or former Company employee.

12. Non-disparagement. You agree that you will refrain from making any
derogatory, disparaging and/or detrimental statements, either orally or in
writing, to any other person or third party about the Company or any of the
Releases, including statements about the Company’s products, business, services
or current or former directors, officers or employees. Similarly, the Company
agrees that its named vice-presidents and executive officers will refrain from
making any derogatory, disparaging and/or detrimental statements, either orally
or in writing, to any other person or third party about you.

13. Employment References. In the event the Company receives reference inquiries
from prospective employers, the Company agrees to follow its customary procedure
by confirming only dates of employment and last position held.

14. Miscellaneous.

a. Entire Agreement. This Agreement, including Exhibits 1 and 2, which are
hereby incorporated by reference herein, constitutes the complete, final and
exclusive embodiment of the entire agreement between you and the Company with
regard to the subject matter described herein. This Agreement is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. Any changes or modifications must be made in
writing and signed by both you and an authorized representative of the Company.

b. Binding Effect. This Agreement shall be binding upon you, your spouse, heirs,
administrators, successors and assigns, and shall inure to the benefit of the
Company, and its successors and assigns.

c. No Admission Of Liability. The Company enters into this Agreement for the
sole purpose of avoiding any potential disputes or misunderstandings. This
Agreement shall in no way be construed as an admission by the Company, or any of
the Releasees, of any wrongful conduct, or that you have any rights against the
Company or the Releasees.



--------------------------------------------------------------------------------

d. Construction and Invalidity. In the event that any provision of this
Agreement is determined to be legally invalid or unenforceable by any court of
competent jurisdiction, the affected provision shall be stricken from the
Agreement, and the remaining terms of the Agreement and its enforceability shall
remain unaffected.

e. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California.

f. Release Voluntary. You acknowledge that you understand the words, terms and
effects of this Agreement and that you have entered into this Agreement
voluntarily.

15. Rescission and Revocation. You understand that you have been advised to
review this Agreement with an attorney of your choosing, and that you have a
period of twenty-one (21) days within which to consider this Agreement before
signing it (although you are not required to wait the full twenty-one (21) days
before signing). In addition, you understand that you have the right to revoke
this Agreement within seven (7) days of its execution, and that this Agreement
is not effective or enforceable until that revocation period has expired. You
understand that if you elect to rescind this Agreement, you must send written
notification to me at Conceptus, Inc., 331 E. Evelyn Avenue, Mountain View,
California 94041.

16. This offer will expire if not executed within the 21-day period referenced
above in paragraph 15.

Ric, if this Agreement is acceptable to you, please sign below and return the
original to me.

We wish you good luck in your future endeavors.

 

Sincerely,

  /s/ Lori Ciano

Lori Ciano

Executive Vice President, Human Resources

Conceptus Inc.

Exhibit 1 – Personnel Option Status Chart

Exhibit 2 – Conceptus Proprietary Information and Inventions Agreement

I AGREE TO THE TERMS SET FORTH ABOVE:

 

/s/ Ric Cote

      Date:  

  July 17, 2012

Ric Cote      